Title: To James Madison from Tench Coxe, 1806
From: Coxe, Tench
To: Madison, James



1806

The temper of the two great combinations of European powers towards each other at this time is worthy of Consideration.  The Combination against France in 1793 & that in 1805-6, considered a connexion or intimacy with France as a sufficient inducement to include the intimate power in the list of states to be marked with Jealousy and injury.  So France considers our Treaty of 1794 with Jealousy & resentment.  The intrinsic nature of any treaty to be now made and its tendencies & consequences appear therefore to merit a consideration proportionally correct.  It is a subject made extremely delicate by what occasionally appears here.  It is well remembered, that in 1793, some of the first public men in this Country contended, that tho America was in some degree injured by Great Britain, yet it upon the whole our interest to support her side, at the risk of all consequences, in her contest of that day.  Such ideas are not unknown among men and writers of eminence now.  They will not fail to attract the Notice of France, Prussia and the powers connected on that side, who form no light weight in the scale of Politics.  It is true we have a right to make a treaty which does good to ourselves without any unlawful injury to other powers.  What is here meant is merely to express a solicitude that in so particular a state of Europe, when the public councils are so agitated and irregular and the public measures so unusual and extreme, and when many among us kindle from their flames, and resent their irregularities with sufficient openness and passion, we may be fortunate in our conduct.  In such a state of things no thing but the conduct of a wise and good nation will enable us to make firm and effectual explanations of the public measures, we may adopt in our foreign affairs.
It seems to be a matter of consequence to convince GBritain that we have an existing manufacturing interest in the United States and an existing Manufacturing body That we find these important in consuming our agricultural productions either in raw materials, food, clothing, buildings, fuel or forage: That they demand and receive support:  and that in proportion as our wants for our production, and our trade are interfered with by foreign laws we shall be forced to encourage manufactures, or rather to resort to them.  For example, were Europe to refuse our cotton we must turn to the manufacture of it.  That we have now a valuable manufacturing interest is certain and demonstrable.  The following facts will prove this real & important truth.
The whole of our wheat was made in 1805 into Flour Biscuit, Starch, Wafers, Vermicelli &ca. except 18,000 bushs. which one West India Ship would carry.  All our iron, flax, hemp, wool, new hides, and Tallow are manufactured for less of these articles are exported than are imported.  Out of 10,000 dwellings in Phila. nearly 3000 appear by the Directory to be inhabited by manufacturers, correctly excluding builders of houses and other mechanics, Mariner’s, Merchants, professional men & public officers.  Cotton is transported from Philada. Baltimore and Pittsburg into the central parts of Pennsa.  The Shoes for the Army of the U. S. are made at 98 cents per pair in East Jersey, and five times the quantity wanted are offered.  The hats, stockings, silk & worsted Epaulettes, white & yellow Buttons, leather stocks, stock clasps, leathern Cockades, metal Eagles, cotton & Worsted cord white, buff, blue & scarlet, the pig brass, gunpowder, rifles, muskets, gun carriages, iron cannon &c are made in the U. S.  Pit, cross cut & mill saws, iron shovels and spades felling axes, all standing household furniture, all saddlery (a very little superfine excepted) all carriages, silver plate, braziers work for ships, plumbers and coppersmiths work for the same, vast quantities of fine and nearly all our coarse paper, invoices of linen from 2000 to 10000 yards, two thirds of our hats, all our shoes & boots, and carriages, vast quantities of grain spirits, and malt beers, soap and candles, wafers, glue, nails, books, paper hangings, plated ware, iron castings, an immense value in Millinery and ready made clothes, implements & utensils of husbandry, and for domestic use, tin wares, picture frames, sawed & polished marble, bricks & potters wares, cords, tassels and coachmakers lace, smiths & other workmens tools, dying, and cloth printing, machine spun yarn, engraving, ship building to a very great extent, ropes, cables, and cordage, white & tar’d, some glass for windows & bottles, chemical preparations, refineries of sugar, saltpetre & other goods, all these things and many more are made, prepared or performed in the U. S. to a vast amount.  Manufactures (cotton water spinning being excepted) are more progressive here on a medium than in any other country.  It is the interest of this country to encourage manufactures of our great staple products because of the home market they make for raw materials, fuel, forage provisions & building materials.  The cotton goods, which England offers us from India interfere with our manufactures, and with British Manufactures, and interfere with our cotton wool, which would be used by our Manufacturers and by those of England.  They had better give us brown sugars, spices, Saltpetre, black tin, Copper, drugs & medicines &c from India.  As we cannot rapidly increase our iron, and the manufactures of Iron are large, the British goods in that line do not incommode our landed interest by interfering with their productions, but as we have cotton without limitation; all foreign piece goods interfere with our cotton wool and of course with our landed interest.  So far as we exclude foreign piece goods therefore of silk, hemp, flax & wool we turn them upon making cotton goods for apparel, furniture, carriage lining, and other purposes.  We at the same time prevent the interference of silk, hemp, flax & woolen goods with our own goods of those materials & of cotton.  If we thus make a market for cotton more of our people will be employed on it; and the raisers of cattle grain, &ca. and the fishermen will have the less to sell, and will of course sell higher.  It would seem therefore to be highly politic to use the late law to animate the British ingenuity and industry to make cotton substitutes for goods of hemp, flax silk, wool and leather.  Their spinning mills improved looms ingenuity, industry and capital will enable them to go immense lengths in two or three years.
The British take salt provisions from Russia.  They ought to take them from us.  We are great consumers and entitled to as much favor & justice as Russia.  The eastern states, & western country, which drive cattle to the heads of our rivers to meet imported salt are deeply concerned in this point.  So of foreign soap, & candles.
No 4.
The American Merchants sustain great inconvenience from a point in the British mode of fixing the time when foreigners may carry into England grain & flour.  It generally done by a permission for so many months, or a prohibition to take place in so many months, by which means Barbary & Denmark & all the ports between them can send to England in time; but more distant America loses the benefit; tho the best customer for English Goods.  The evil might be avoided, if the permission were to run for a certain number of months from the departure of the Vessel from her foreign port for GBritain; or if the prohibition were to take place in that manner.  This would give us a chance to supply, equal to that of other foreigners but would be no favor.
The British Brewery is a capital object to them.  The manufacture is deteriorated by several causes.  The duty in England on consumption is raised.  The liquor is medicated, to give the bitter, and the intoxicating quality.  The shaving of the Quassia root, and other bitters are used instead of hops, owing to the high price of hops in England, of which their farmers have a monopoly.  The Hop growers obtain immense profits, but at the expense of the noblest manufacture of Great Britain which gives drink and nourishment to the poor and laboring classes, without the fatal consequences of the use of distilled Spirits.  As Hops are a mere unmanufactured agricultural production, it would seem as fair that we might supply them as any other article of produce.  The British manufacture of Malt Liquors would revive and flourish.  They would have more soil & labor for grain and cattle farming, and wheat & meat are distressingly high.  As a general Idea, the Americans cannot be expected to admit British Manufactures with contentment, when they find that American raw materials and produce are prohibited or insupportably burdened.  It is the interest of G. Britain; as a country with many manufacturers, rather to raise produce which in scarcity can be eaten (as barley & other brewers grains) than hops which cannot be eaten as food.  As a general principle, the introduction of all our agricultural productions into England seems to be a matter of reasonable exportation, considering that we are distressed for the means of paying for her Manufactures.
Many articles of foreign manufacture can be imported into England.  The tables of exports from Russia to Great Britain will shew an important example.  They can be obtained in London.  The imports from Hamburg, Bremen, Lubec, Memel, Dantzic &ca. will shew the same things.  The French & British Treaty of 1786 (I think) affords strong evidence.  It is certain that we take more British Manufactures from G. Britain & Ireland, the East Indies, and (including rum) from the West Indies than all other foreigners.  We ought to have a reciprocity as to manufactures, as well as produce.  It may be said we do not manufacture any thing which will sell to profit in England, but this is a mistake.  Grain Spirits, Starch, manufactures of wood, some of leather and of skins, of marble or stone, of the fat & bones of animals, cake bread, chocolate, cordage and cables; the manufactures of the dairy, those of Tobacco and others which exist and are arising.  It is vain to urge that they cannot allow us to send Manufactures to them because it will be against their policy & system of trade, when they sent 30, Millions of dollars in their goods to us.  Recripocity is one of our strong grounds.  It is peculiarly important that we make England sensible that we have a fair right to reciprocate her principles of commerce, manufactures, fisheries, and navigation.
England shuts us out of part of her Empire.  We do not shut her out of any part of ours.  It is in vain to take the distinction of Colonies, for other Nations do not & colonies are a part of the British Empire.  We go to Danish St. Croix & St. Thomas.  The French West Indies, Cayenne, Bourbon & Mauritius.  The Dutch St. Eustatius, St. Martins Curracoa, & south America.  The Spanish Cuba, Carraccas, &ca. and even the British East Indies, because they have manufactures to sell there.  It will be of great use to shew the whole British Ministry, that we perfectly under our Situation.
Great Britain and those here who think most favorably towards her often suggest that we could not do without her goods on account of Revenue; and that our revenue would be annihilated by the stoppage of imports from her.  This is certainly less founded than might at first appear.  Our duties are upon articles imported for consumption.  Our consumption will go on, for we must be fed & clothed, and have our houses furnished.  We get our Teas, coffee, sugar, spices vast quantities of linen and other goods from Countries other than Britain now.  But if we had not her goods in our markets, we should have others.  If they cost more than hers they would pay more on the "ad valorem" principle, and no less as enumerated articles.  Revenue could, not decrease therefore.  The Neutrals would insist upon their right to supply us even, if we were at war with England, and there can be no cause of war in our prohibiting her Manufactures when she prohibits ours tho of far less Value.  It has ever appeared to me incorrect therefore to say that restrictions on our British Trade, or even a war with her would destroy our imposts.  This is certain that a non consumption of British Goods for two or three years would so affect our taste, increase our own Manufactures & open new channels of trade & sources of supply & extend old ones, that it would give a deep blow to British commerce & especially in her Manufactures, in this Country.  She has therefore more to fear from prohibitions of her goods, and from a war interrupting her American trade than we have.  Yet I firmly believe the publication of opposite ideas and on the authority of weighty names has increased the difficulty of making good arrangements with great Britain, in a most inconvenient degree.  It would have the best effect upon the English Councils, if that Government could be caused to see this matter in a new & proper light.  As soon as there shall be a settled peace, we shall not have the quantities of Coffee & sugar, which we now send to the continent of Europe.  Our vessels must then be laden with cotton for Germany Denmark Holland, France &ca to pay for the goods we get from them, and this will spread the cotton manufacture in Europe.  The linen and woolen trade, as well as the cotton trade with England will thereby be deeply affected.  England should not therefore duty our cotton nor should she duty cotton goods coming to America.
No. 5
The India trade has been recently an object of Party discussion in England.  Their Piece goods interfere with the European manufactures.  Hence England prohibits the use of her own India piece goods.  France has recently dutieed them heavily.  They are injurious to American Agriculture, because if India goods (made of foreign cotton & silk) did not come hither, foreign manufactures of our cotton, or our manufactures would be more used.  If British India silks and cotton goods were prohibited to us, it would 
1st.  help our agriculture, for the reasons given above
2dly help our carrying trade much by the increased exportation of cotton wool for the European Manufacturers.
3dly.  help our own manufactures of cotton, especially household.
4thly: help our carrying trade by giving us the transportation of Sugars, rough saltpetre, coffee &ca. from India.
5thly. help us in family expences by making Sugars & coffee cheaper, and these are the food of all classes.
That Prohibition would
1st.  injure our callico printers, who are not a numerous class; and might be aided by a duty on Foreign printed goods.
2dly.  injure our carrying trade, but not so much as N. 2 & N. 4 above would help it.
3dly.  injure our trade of supplying other countries with foreign goods, but not much worse perhaps than the increased quantity of our cotton goods would enable us to perform, in similar supply.
The British India trade cannot be supported to the benefit of the company & of its servants without foreign vents for a large proportion of their exports.  It is a curious idea, that their possessions in India should consider it a favor done us to allow us to carry their manufactures to the consumers of the world.  If we had not done so their manufactures would have been seriously checked.  My Cousin Francis (of the British H. C.) was second in Council in India and is a man of sense and education; but since his time the cotton business of England has multiplied 18 or 20 times and Machinery has been brought to perform manufacturing miracles in England & Scotland, which have entirely altered the state of the India Business.  Our cotton wool has become an agricultural miracle since the same date.  You will remember that in Sept 1786, on our ride from the Annapolis convention to Phila. I stated to you that "on consideration of the Northern scenes in which cotton had been raised with certainty, and of the immense country south of those scenes I saw no impediment to an extensive & profitable cotton cultivation in the U. S."  Next year I published on the subject.  Then we did not export a bale of American cotton.  We now export 38 millions of pounds weight, communibus annis in ordinary years.  The term is less than 20 years.  In 20 years more we can export 100. or 150 millions of pounds weight, if we can find a market.  It is a point, palpable and incalculably important, that all foreign piece goods made from foreign cotton, silk, wool, flax & hemp, and leather apparel interfere with the consumption of our cotton, and of course with the prosperity of our agriculture.  It is equally palpable and not less important that the profitable employment of an immense class of our cultivators in the production of cotton wool is a very great indirect advantage to those who are employed in the production of grain, cattle indigo and tobacco, by the home market they make for those articles, and the prevention of an overstock in the American & foreign Markets.  The pains the English take to increase the quantity of their wool and to provide a Market for it afford us lessons, which the runner may read.  It will be remembered, that in the parliamentary discussions of Jay’s Treaty, censure was thrown on the British Government for giving the Americans the privilege of carrying away goods from India.  One of their Ministry in his place (Dundas Ld. Melville, I think) replied that they would be glad to give the same privilege to all the world.  They cannot sell their India piece goods in war without our aid: nor can they in peace make sales of them to advantage, nor of the whole upon any Terms.  It would be better for us that they made no cotton or silk goods in India, but applied themselves to Sugar, coffee, cocoa, pimento, ginger, arrack, salt petre, and other unmanufactured goods, requiring much tonnage.  Wherever British India cotton cloths go in Europe or the West Indies, or America, they injure our cotton-wool grower, according to their weight. Europe will not long receive British India cotton manufactures as we import from almost every country in Europe some manufactures in return for our Cottons.  It might be intimated in England that we should be benefited by a treaty article with several continental powers to exclude India cotton goods, or to duty them highly.  It is a great object for us to discourage the growth of cotton in India.  Our consuls should therefore be encouraged to excite attention to coffee, sugar, cocoa &ca.  It is a fact that the progress of the cotton manufactures of Europe (chiefly by an increased Quantity of cotton wool) has so diminished the use of India cotton & silk goods, that the American exports from India have decreased & the prices of white cotton cloths of the various kinds have declined this year 30 PCent there.  So is our agriculture helped.  Our measures, it is respectfully conceived, should be taken, with a knowledge of these facts, well ascertained, before us.
The result of this interesting article is that it is the interest of the united States to damp the cultivation and manufactures of cotton and silk in the British E. I. possessions by interfering with & not aiding the consumption of them in America or Europe: and to counterbalance the mercantile inconveniencies of such a conduct by favoring the transportation and consumption of sugars, coffee, cocoa, ginger, pepper, pimento, and all other produce & even of manufactures not made in the form of piece goods.
It is hoped that we may send Cotton wool (instead of dollars) without loss to China, from which import vast quantities of Teas, porcelain, Nankeens, and some other cotton goods, and an increasing variety of silks.  The Chinese at present, receive much cotton from Surat, Bombay, & other parts of India proper.  Cotton, if it were to fall here to 10 Cents would be taken to China with profit, and at 12 cents it would probably be shipt. at six Months credit instead of dollars.  It is our business to support the price; but it is apprehended, that there is no considerable Branch of Agriculture in the U. S. so profitable as common upland cotton at 12 cents, paid certainly with the year.  It is to be feared that the revolution of Naples, and that which may be expected in Greece and other parts of Turkey may bring those cotton countries into hands, which will interfere with our cotton Market, wherefore a treaty to be made should be framed with an Eye not only to the importance, but the critical state of cotton.
A binding absolute engagement to receive or transport the cotton and silk manufactures of India upon any terms is in my opinion, a matter to be very cautiously considered, and more cautiously admitted into a treaty.  It is possible that an absolute prohibition of all cotton goods not made from our own cotton may soon appear necessary to the support of our agriculture.  We ought now to act towards that principle without rendering it so prominent as to produce foreign legislation.  The interest of the British and all other European manufacturers is coincident with ours at this moment.  New Masters of Naples, the Morea, the Isles of the Archipelago &ca. may have a rival interest.
